                                                                             U.S. DISTRICT COURT
                                                                         NORTHERN DISTRICT OF TEXAS
                                                                                   FILED
                   IN THE UNITED STATES DISTRICT CJURT
                        NORTHERN DISTRICT OF TEXAS                             AUG 2 2 ?:
                            FORT WORTH DIVISION
                                                                         CLERK, U.S. DISTRICT COt JRT
                                                                            By·--.,=::::--
IN RE VICKI LEE PRUITT JOHNSON,               §                                   bepuly
                                                                   1...----..::::::!:::2__.~.. -----
                                              §
            Relator,                          §
                                              §
vs.                                           §   NO. 4:19-CV-452-A
                                              §
JUDGE STEVE KING, ET AL.,                     §
                                              §
            Respondents.                      §



                        MEMORANDUM OPINION AND ORDER

      Carne on for consideration the motion of plaintiff, Vicki Lee

Pruitt Johnson, for leave to file a first amendment and

supplement to the original complaint. Having considered the

motion and applicable authorities, the court finds the motion

should be denied.

                                             I.

                                      Background

      Plaintiff filed a series of documents with the court between

June 6 and 17, 2019. Doc.' 1; Doc. 2; Doc. 6; Doc. 7; Doc. 8.

Taken as a whole, plaintiff's filings asked the court to order

the Supreme Court of Texas to reconsider a dismissed petition for

review or to reconsider all the underlying state court

proceedings itself. Id. On June 26, 2019, Defendants Judge Steve



      1
      The "Doc.   " reference is to the number of the item on the docket in this action.
King, Mark Sullivan, Heather Beyer, and Jennifer Ramos filed a

motion to dismiss. Doc. 9. Plaintiff failed to respond.

      In its memorandum opinion and order dated July 23, 2019, the

court found that it lacks jurisdiction over this action. Doc. 13.

The court issued its final judgment on this matter that same

date, dismissing plaintiff's claims against all defendants for

lack of jurisdiction, Doc. 14.

     On August 20, 2019, Plaintiff filed the motion in question.

Doc. 18. In this motion, plaintiff states that she is entitled to

leave to amend her complaint under Rule 15 (a) (2) of the Federal

Rules of Civil Procedure. Id.

                                   II.

                       Applicable Legal Principles

     Rule 15(a) (2) provides that the court "should freely give

leave [to amend] when justice so requires.• Fed. R. Civ. P.

15 (a) (2). However,   • [a]lthough Rule 15 (a) evinces a bias in favor

of granting leave to amend, a grant of leave is not automatic.•

Matter of Lindsey, 733 Fed. App'x. 190, 193        (5th Cir. 2018)

(internal quotations and citations omitted).        "Denying a motion to

amend is not an abuse of discretion if allowing an amendment

would be futile.• Marucci Sports, L.L.C. v. National Collegiate

Athletic Ass'n, 751 F.3d 368, 378        (5th Cir. 2014)   (citing Briggs

v. Miss., 331 F.3d 499, 508     (5th Cir. 2005).

                                    2
                                     III.

                                Analvsis

     Plaintiff's motion to amend should be denied because any

amendment she makes will be futile. As the court stated in its

July 23, 2019 memorandum opinion and order, plaintiff's filings

failed to assert any claims over which the court has

jurisdiction. Doc. 13. No amendment could convey jurisdiction to

the court. Federal courts are courts of limited jurisdiction and,

absent jurisdiction conferred by statute or the United States

Constitution, are without power to adjudicate claims. Kokkonen v.

Guardian Life Ins. Co. Of Am., 511 U.S. 375, 377 (1994).

     First, plaintiff seeks mandamus relief. Under the federal

mandamus statute, district courts only have jurisdiction to

compel action from federal officers and employees, not their

state counterparts. 28 U.S.C.    §    1361; Guillory v. Easter, No.

3:19-CV-434-C-BN, 2019 WL 1332218, at *1 (N.D. Tex. Mar. 5,

2019), report and recommendation adopted, 2019 WL 1331034       (N.D.

Tex. Mar. 25, 2019). No amendment will change the fact that

plaintiff is asking the court to impermissibly order state

employees and officials to perform certain duties.

     Second, the probate exception to federal jurisdiction bars

plaintiff's requested relief. Marshall v. Marshall, 547 U.S. 293,

311-12   (2006). The probate or annulment of wills and the

                                      3
administration of estates are reserved to state probate courts.

Id. at 311. No amendment will give the court jurisdiction to

annul the decedent's will.

     Third, the court lacks jurisdiction to entertain collateral

attacks on state judgments under the Rooker-Feldman doctrine.

Riley v. La. State Bar Ass'n, 214 F. App'x 456,   458   (5th Cir.

2007).   "State courts should resolve constitutional questions

arising from state proceedings," and only the United States

Supreme Court may provide recourse on the federal level.     Id. No

amendment will allow the court to consider plaintiff's collateral

attacks on state court judgments.

                                IV.

                               ORDER

     Because amendment would be futile,   the court finds that

plaintiff's request to file an amended complaint should be

denied. Therefore,

     The court ORDERS that plaintiff's motion for leave of court

to file first amendment and supplement to the original complaint

be, and is hereby, denied.

     SIGNED August 22, 2019.




                                             District Judge

                                 4
